Case 0:19-cv-61240-DPG Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

 MELVIS CHRISTOPHER,

               Plaintiff,
 v.

 RESIDENTIAL REALTY SERVICES CORP.
 A/K/A REALTY SERVICES CORP.,

             Defendant.
 _____________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

        Plaintiff, MELVIS CHRISTOPHER, brings this action against Defendant, RESIDENTIAL

 REALTY SERVICES CORP. A/K/A REALTY SERVICES CORP., pursuant to the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff MELVIS CHRISTOPHER was a resident of the State

 of Florida and an “employee” of Defendant as defined by the FLSA.

 3.     At all times material hereto, Defendant, RESIDENTIAL REALTY SERVICES CORP.

 A/K/A REALTY SERVICES CORP., was a Florida corporation with its principal place of business

 in South Florida, engaged in commerce in the field of property management, at all times material

 hereto was the “employer” of Plaintiff as that term is defined under statutes referenced herein,

 engaged along with its employees in interstate commerce, and has annual gross sales and/or

 business volume of $500,000 or more.

 4.     Two or more of Defendant’s employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to



                                                1
Case 0:19-cv-61240-DPG Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 3



 computers, phones, computer mice, computer keyboards, computer monitors, printers, printing

 paper, and cleaning supplies.

 5.      Plaintiff MELVIS CHRISTOPHER worked for Defendant as a leasing consultant.

 6.      Defendant failed to pay Plaintiff her full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 7.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 8.      Defendant has knowingly and willfully refused to pay Plaintiff her legally-entitled wages.

 9.      Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 10.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

 11.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-10 above as if

 set forth herein in full.

 12.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 13.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

 attorneys’ fees, and such other remedy as the court deems just and appropriate.




                                                  2
Case 0:19-cv-61240-DPG Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 3



                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791




                                       3
